 Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 1 of 11




                           EXHIBIT 1
TO DECLARATION OF SURAJ AGGARWAL DATED APRIL 10, 2020
                     Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 2 of 11
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                            for the
                                                         Southern District
                                                       __________  DistrictofofNew York
                                                                                __________

  In re Application of Dreymoor Fertilizers Overseas                           )
                               Plaintiff                                       )
                                  v.                                           )      Civil Action No.
                                                                               )
                                                                               )
                              Defendant                                        )

                             SUBPOENA TO TESTIFY AT A DEPOSITION IN A CIVIL ACTION

To:                                                                INTERMEDIARY BANK

                                                       (Name of person to whom this subpoena is directed)

      ✔
      ’ Testimony:    YOU ARE COMMANDED to appear at the time, date, and place set forth below to testify at a
deposition to be taken in this civil action. If you are an organization, you must designate one or more officers, directors,
or managing agents, or designate other persons who consent to testify on your behalf about the following matters, or
those set forth in an attachment:


 Place:                                                                                Date and Time:


          The deposition will be recorded by this method:                     Video

      ✔
      ’ Production:     You, or your representatives, must also bring with you to the deposition the following documents,
          electronically stored information, or objects, and must permit inspection, copying, testing, or sampling of the
          material:
                       See attached Rider.
                       Date and Time to Produce Doucments: _______, 2020 12:00 p.m.


       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:
                                   CLERK OF COURT
                                                                                         OR

                                           Signature of Clerk or Deputy Clerk                               Attorney’s signature

The name, address, e-mail address, and telephone number of the attorney representing (name of party)
                                                                        , who issues or requests this subpoena, are:


                                Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things before
trial, a notice and a copy of the subpoena must be served on each party in this case before it is served on the person to
whom it is directed. Fed. R. Civ. P. 45(a)(4).
                     Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 3 of 11
AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

          I received this subpoena for (name of individual and title, if any)
on (date)                       .

          ’ I served the subpoena by delivering a copy to the named individual as follows:


                                                                                     on (date)                     ; or

          ’ I returned the subpoena unexecuted because:
                                                                                                                                  .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                        .

My fees are $                                      for travel and $                      for services, for a total of $   0.00    .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                            Server’s signature



                                                                                          Printed name and title




                                                                                             Server’s address

Additional information regarding attempted service, etc.:




         Print                         Save As...                  Add Attachment                                         Reset
                     Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 4 of 11

AO 88A (Rev. 02/14) Subpoena to Testify at a Deposition in a Civil Action (Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                 (i) disclosing a trade secret or other confidential research, development,
                                                                                   or commercial information; or
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                     (ii) disclosing an unretained expert’s opinion or information that does
person to attend a trial, hearing, or deposition only as follows:                  not describe specific occurrences in dispute and results from the expert’s
   (A) within 100 miles of where the person resides, is employed, or               study that was not requested by a party.
regularly transacts business in person; or                                            (C) Specifying Conditions as an Alternative. In the circumstances
   (B) within the state where the person resides, is employed, or regularly        described in Rule 45(d)(3)(B), the court may, instead of quashing or
transacts business in person, if the person                                        modifying a subpoena, order appearance or production under specified
      (i) is a party or a party’s officer; or                                      conditions if the serving party:
      (ii) is commanded to attend a trial and would not incur substantial               (i) shows a substantial need for the testimony or material that cannot be
expense.                                                                           otherwise met without undue hardship; and
                                                                                        (ii) ensures that the subpoenaed person will be reasonably compensated.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or              (e) Duties in Responding to a Subpoena.
tangible things at a place within 100 miles of where the person resides, is
employed, or regularly transacts business in person; and                             (1) Producing Documents or Electronically Stored Information. These
   (B) inspection of premises at the premises to be inspected.                     procedures apply to producing documents or electronically stored
                                                                                   information:
(d) Protecting a Person Subject to a Subpoena; Enforcement.                           (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              must organize and label them to correspond to the categories in the demand.
responsible for issuing and serving a subpoena must take reasonable steps             (B) Form for Producing Electronically Stored Information Not Specified.
to avoid imposing undue burden or expense on a person subject to the               If a subpoena does not specify a form for producing electronically stored
subpoena. The court for the district where compliance is required must             information, the person responding must produce it in a form or forms in
enforce this duty and impose an appropriate sanction—which may include             which it is ordinarily maintained or in a reasonably usable form or forms.
lost earnings and reasonable attorney’s fees—on a party or attorney who               (C) Electronically Stored Information Produced in Only One Form. The
fails to comply.                                                                   person responding need not produce the same electronically stored
                                                                                   information in more than one form.
 (2) Command to Produce Materials or Permit Inspection.                               (D) Inaccessible Electronically Stored Information. The person
   (A) Appearance Not Required. A person commanded to produce                      responding need not provide discovery of electronically stored information
documents, electronically stored information, or tangible things, or to            from sources that the person identifies as not reasonably accessible because
permit the inspection of premises, need not appear in person at the place of       of undue burden or cost. On motion to compel discovery or for a protective
production or inspection unless also commanded to appear for a deposition,         order, the person responding must show that the information is not
hearing, or trial.                                                                 reasonably accessible because of undue burden or cost. If that showing is
   (B) Objections. A person commanded to produce documents or tangible             made, the court may nonetheless order discovery from such sources if the
things or to permit inspection may serve on the party or attorney designated       requesting party shows good cause, considering the limitations of Rule
in the subpoena a written objection to inspecting, copying, testing, or            26(b)(2)(C). The court may specify conditions for the discovery.
sampling any or all of the materials or to inspecting the premises—or to
producing electronically stored information in the form or forms requested.        (2) Claiming Privilege or Protection.
The objection must be served before the earlier of the time specified for            (A) Information Withheld. A person withholding subpoenaed information
compliance or 14 days after the subpoena is served. If an objection is made,       under a claim that it is privileged or subject to protection as trial-preparation
the following rules apply:                                                         material must:
     (i) At any time, on notice to the commanded person, the serving party              (i) expressly make the claim; and
may move the court for the district where compliance is required for an                 (ii) describe the nature of the withheld documents, communications, or
order compelling production or inspection.                                         tangible things in a manner that, without revealing information itself
     (ii) These acts may be required only as directed in the order, and the        privileged or protected, will enable the parties to assess the claim.
order must protect a person who is neither a party nor a party’s officer from        (B) Information Produced. If information produced in response to a
significant expense resulting from compliance.                                     subpoena is subject to a claim of privilege or of protection as
                                                                                   trial-preparation material, the person making the claim may notify any party
 (3) Quashing or Modifying a Subpoena.                                             that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
  (A) When Required. On timely motion, the court for the district where            information and any copies it has; must not use or disclose the information
compliance is required must quash or modify a subpoena that:                       until the claim is resolved; must take reasonable steps to retrieve the
                                                                                   information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
                                                                                   subpoena or an order related to it.


                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
        Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 5 of 11




                                     RIDER TO SUBPOENA


       PLEASE TAKE NOTICE that pursuant to the attached Subpoena and Fed. R. Civ. P. 45,

[INTERMEDIARY BANK] is required to produce and permit inspections of the following

documents:

I. DEFINITIONS

       1.       “All” or “any” means each and every.

       2.       “And” as well as “or” shall be construed either disjunctively or conjunctively as

necessary to bring within the scope of these discovery requests any information that might

otherwise be construed to be outside their scope.

       3.       “Communication” and “communications” includes, without limitation, any oral,

written, or electronic transmittal of information or request for information made from one person

or entity to another, whether made in person, by telephone, electronically, or by any other means.

       4.       “Concerning” means relating to, referring to, describing, evidencing or

constituting.

       5.       “Document” or “documents” means any and all handwritten, typewritten, printed

or otherwise recorded matter of whatever character, or graphic material (however produced or

reproduced), tapes or other voice recordings, and all other tangible objects including but not

limited to booklets, procedures, pamphlets, circulars, notices, periodicals, papers, contracts,

agreements, checks, bills, invoices, photographs, agendas, receipts, minutes, memoranda, written

instructions, letters, expense accounts, messages, appraisals, analyses, reports, plans, evaluations,

financial calculations and representations, diary entries, time sheets, calendars, telephone logs,

visitor logs, telephone message slips, correspondence, e-mails, telegrams, press releases,

advertisements, notes, handwritten notes, transcripts, surveys, tabulations, working papers,
        Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 6 of 11




drawings, schedules, tabulations and projections, studies, graphs, charts, films, videotapes,

microfiche, printouts, all other data whether recorded by electronic or any other means, including

drafts of any of the foregoing and any other data in your possession, custody, or control and

including all items that are in storage anywhere, of any source of authorship.

       The definition of “document” also includes information stored in or retrievable from

equipment or media that includes, but is not limited to, desktop PCs or workstations, PCs,

workstations, minicomputers, or mainframes used as file servers, application servers, or

electronic mail servers, other minicomputers and mainframes, laptop, notebook and other

portable computers, whether assigned to individuals or in pools available for shared use, home

computers, backup disks and tapes, archival disks and tapes, and other forms of off-line storage,

whether stored on-site with the computers used to generate them or off-site in another computer

facility or by a third party, electronic mail messages, even if available only on backup or

archive disks or tapes. If a document was prepared in several copies or if additional copies were

thereafter made, and if any such copies were not identical or are no longer identical by reason of

subsequent notation or modification of any kind whatsoever, including, without limitations,

notations on the front or back of any of the pages thereof, then each such non-identical copy is a

separate document and must be produced.

       6.      “UAB AVAgro” means UAB AVAgro, any parent, subsidiary, or affiliate of

UAB AVAgro, any and all present and former employees, officers, directors, agents,

representatives, attorneys, assignees, consultants, or successors of UAB AVAgro or their

families, and any other person acting or purporting to act on UAB AVAgro’s behalf.

       7.      “AVAgro LLC” means AVAgro LLC, any parent, subsidiary, or affiliate of

AVAgro LLC, any and all present and former employees, officers, directors, agents,



                                                  2
         Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 7 of 11




representatives, attorneys, assignees, consultants, or successors of AVAgro LLC or their

families, and any other person acting or purporting to act on AVAgro LLC’s behalf.

         8.    The term “Anna Mikhailova” includes Anna Mikhailova aka Anna Adams and

any and all present and former agents, representatives, attorneys, assigns, consultants,

employees, or successors Anna Mikhailova, and any other person affiliated with Anna

Mikhailova or acting or purporting to act on Anna Mikhailova’s behalf, whether directly or

indirectly, and further includes any companies or entities in which Anna Mikhailova is currently

or was in the past an officer, director, shareholder, or partner or in which Anna Mikhailova

currently owns or in the past owned any interest.

         9.    The word “person” or “persons” means all individuals and entities including, but

not limited to, natural persons, trusts and estates, legal or investment advisors, auditors, directors,

employees, trustees, fiduciaries, representatives, delegates, consultants, attorneys, agents,

functionaries, or otherwise affiliated individuals, whether serving full-time or part-time, whether

paid or unpaid, whether regular or alternate, including any individuals having possession,

custody, or control of documents or information relating to the present application.


I I . INSTRUCTIONS

         1.     The present tense shall be construed to include the past tense and the past tense

shall be construed to include the present tense as necessary to bring within the scope of these

requests any documents or information that might otherwise be construed to be outside their

scope.

         2.     The singular shall be construed to include the plural and the plural shall be

construed to include the singular as necessary to bring within the scope of these requests any

documents or information that might otherwise be construed to be outside their scope.


                                                   3
        Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 8 of 11




        3.      If you are unable to respond fully to a request, respond to the fullest extent possible

and specify the reasons for your inability to respond in full.

        4.      If you withhold any documents on grounds of a claim of attorney-client privilege,

the attorney work product doctrine, or any other privilege or protection, identify each such

document and, with respect to each such document, state the specific basis for the claim of

privilege or protection and provide the following information:

                (a)    The subject matter of the document;

                (b)    The title, heading, or caption of the document, if any;

                (c)    The identifying number, letter, or combination thereof, if any, and

                the significance or meaning of such number, letter, or combination

                thereof;

                (d)    The date appearing on the document or, if no date appears thereon,

                the date or approximate date on which the document was prepared;

                (e)    The general nature or description of the document (i.e., whether it

                is a letter, memorandum, minutes of a meeting, etc.) and the number of

                pages in the document;

                (f)    The identity of the person who signed the document and, if it was

                not signed, the identity of each person who prepared it;

                (g)    The identity of each person to whom the document was addressed

                and the identity of each person to whom a copy or blind copy thereof was

                sent; and

                (h)    The identity of each person who has custody of any copy or version

                of the document.



                                                  4
         Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 9 of 11




         5.    “Identify” or provide the “identity,” with respect to a document, means to state:

                (a)      The date and nature of the document (i.e., whether it is a letter,

               memorandum, minutes of a meeting, etc.);

                (b)      The title, subject, or heading of the document;

                (c)      The identity of each author, addressee(s), copy addressee(s), blind

               copy addressee(s), and every natural person or entity to whom the

               document was disclosed;

                (d)      A description of the document’s subject matter; and

                (e)      The Bates number or other identification number of the document,

               if any.

         6.    These requests for production of documents require you to produce all responsive

documents in your possession, custody, or control from all files that contain responsive documents,

wherever located. Without limitation, these requests for production require you to produce

documents subject to your control even though located in the files of other persons, such as your

agents, representatives, employees, and attorneys, including in other offices located outside of

New York.

         7.    These document requests are not limited as to time, except as expressly set forth

below.

         8.    Any electronic information should be produced in searchable format.

         9.    In responding to these requests:

               (a)       If a document was, but no longer is, in your possession, custody, or

               control, state:

                         i.      how the document was disposed of;



                                                   5
       Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 10 of 11




                      ii.     the name, current address, and telephone number of the natural

                      person or the entity who currently has possession, custody, or control of

                      the document;

                      iii.    the date of disposition; and

                      iv.     the name, current address, and telephone number for each

                      natural person or the entity who authorized said disposition or who had

                      knowledge of said disposition.

              (b)     If documents cannot be located, describe with particularity the efforts

               made to locate the documents and the specific reason for their disappearance

               or unavailability.


III.   DOCUMENTS TO BE PRODUCED


        This subpoena requires production of all documents that are responsive to the requests

below and are in your possession, custody or control:

           1. Copies of any orders, instructions or wire transfers received from any person or

              entity (including but not limited to, any payor/transferor bank to a

              payee/transferee bank) for the benefit or credit of, or with any reference to any of

              the following entities (the “Transferees”):

                      i.      UAB AvAgro.

                      ii.     AvAagro LLC.

                      iii.    Anna Mikhailova, an individual.


              in which [the Intermediary Bank] has acted as an intermediary bank, together with

              any electronic and/or paper records thereof for the period beginning January 1,


                                                6
Case 1:20-mc-00192-PGG Document 3-1 Filed 04/14/20 Page 11 of 11




      2017 to the present.


   2. Copies of any other documents in the possession of [the Intermediary Bank]

      relating to the Transferees.




                                      7
